Citation Nr: 0920469	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The Board notes that, based upon the statements included in 
the Veteran's Form 9 substantive appeal, received in March 
2007, the RO considered the request to reopen the claim for 
service connection for a back disability to be withdrawn.  In 
the section titled "Here is why I think VA decided my case 
incorrectly", the Veteran only addressed his problems of 
hearing loss and tinnitus.  The subsequent Supplemental 
Statement of the Case issued in June 2007 addressed only the 
claims for hearing loss and tinnitus.  

However, the Board finds that the Veteran has not 
specifically withdrawn his back disability claim.  Although 
the substantive appeal did not include information regarding 
his back, the Veteran did not specify that he only wished to 
appeal the hearing loss and tinnitus claims, and his March 
2009 hearing testimony indicates his desire that all issues 
be considered on appeal.  Therefore, the issue of reopening 
the claim for service connection for a back disability is 
still on appeal and before the Board at this time.




FINDINGS OF FACT

1.  In a decision of the RO in March 1987, entitlement to 
service connection for a back strain was denied.  Following 
proper notification in April 1987, an appeal of the denial of 
service connection was not received within one year.  

2.  Since the March 1987 denial of this claim, the Veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   

3.  It is as likely as not that the Veteran's current 
bilateral hearing loss is the result of his service. 

4.  It is as likely as not that the Veteran's current 
tinnitus is the result of his service. 


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claim of service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2008).

2.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  Service connection for tinnitus is established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence: Low Back Disability

The RO denied service connection for back strain in a March 
1987 rating decision.  The RO gave the Veteran notice of this 
denial, but he did not complete an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in April 2005.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issue of reopening the claim of service 
connection for a back disability in the November 2005 rating 
decision on appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a back disability before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for back strain in the March 
1987 rating decision.  Evidence at that time included service 
treatment records.  Such records reflected a normal 
enlistment examination, followed by treatment for low back 
complaints in 1966, 1967, and again in 1969.  A 1967 in-
service report referenced a spine injury that had occurred 3 
years prior.  The separation examination showed no residual 
impairment of the back, though recurrent back pain was noted 
on the report of medical history completed at that time.  

Also of record at the time of the last final March 1987 
rating decision were post-service clinical records showing 
low back treatment beginning in November 1970, at which time 
the Veteran's symptoms were relatable to a new injury when he 
stooped and picked up a large heavy metal rod at work and 
felt a strain in his back.  Such treatment continued through 
1974.  None of the treatment records noted any connection 
between the back pain and the Veteran's active service.

Following review of the above evidence, the RO in March 1987 
denied the claim, essentially finding that the Veteran made a 
full recovery from the acute and transitory back strains for 
which he was treated during service.

The evidence added to the record since March 1987 includes VA 
treatment records.  Such reports reflect ongoing treatment 
for chronic pain in the low back.  As such evidence was not 
previously of record, it is new.  However, as these treatment 
reports only demonstrate current disability, a fact already 
known in 1987, they do not relate to an unestablished fact 
necessary to substantiate the claim.  Thus, such evidence is 
not material under 38 C.F.R. § 3.156(a).  

Additionally, the Veteran's statements received subsequent to 
March 1987 are for consideration.  Such statements include 
his March 2009 hearing testimony in which he indicated that 
he had injured his back playing football during service, in 
Okinawa.  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  He also 
indicated at the March 2009 hearing that he had received back 
treatment since the 1970s.  However, such fact was known at 
the time of the March 1987 rating decision, and thus it is 
cumulative and redundant.  

Based on the foregoing, the evidence added to the record 
since the last final rating action in March 1987 is not new 
and material.  Indeed, the record in 1987 failed to 
demonstrate that a current back disability was causally 
related to active service, and such evidence remains lacking.  
Accordingly, the requirements under 38 C.F.R. § 3.156(a) have 
not been met and the request to reopen the claim for service 
connection for a back disability is therefore denied.

2.  Service Connection: Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In the present case, the Veteran stated in support of this 
claim that his hearing was damaged due to his time in 
service, during which he worked as a security policeman on 
the flight line for two years, with regular noise exposure 
due to aircraft engines with no means of ear protection or 
conservation.  The Veteran also worked as an administrative 
specialist in service.

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent as an 
administrative specialist.  In fact, this was the military 
occupational specialty noted on his DD Form 214.  
Additionally, the Veteran's testimony of time spent as a 
security policeman on the flight line without hearing 
protection is found to be very credible. 

The service treatment records (STRs) indicate no complaints 
of, or treatment for, hearing loss.  The separation 
examination indicates hearing at a normal level in both ears.

A VA audiological evaluation was performed in June 2007.  The 
evaluation revealed mild to moderate sensorineural hearing 
loss from 1000 to 4000 Hertz in the right ear, and mild 
sensorineural hearing loss at 1000, 3000, and 4000 Hertz in 
the left ear, as measured by the VA standards stated above 
and explained in 38 C.F.R. § 3.385.  The Veteran reported 
military noise exposure due to aircraft engines on the flight 
line without hearing protection, as well as exposure to 
firearms, machine guns, and heavy artillery with hearing 
protection.  The Veteran also reported civilian noise 
exposure after service due to factory and plant noise and a 
machine shop, with hearing protection.  The Veteran described 
tinnitus as a high pitched ringing since approximately 1969, 
constant and of variable loudness, making it difficult for 
him to fall asleep at night.  He also described gradual 
hearing loss in both ears since separation from service.

The VA examiner stated, "In my opinion, hearing loss and 
tinnitus are not the result of military noise exposure.  
Research indicates that previously noise-exposed ears are not 
more sensitive to future noise exposure and that hearing loss 
due to noise exposure does not progress (in excess of that 
expected from aging) once exposure to noise is discontinued.  
It is more likely that the Veteran's hearing loss and 
tinnitus are the result of self-reported noise exposure 
experienced after military service."  

In the VA evaluation, the examiner cited a positive history 
of civilian noise as a relevant factor in determining the 
etiology of the Veteran's hearing loss and tinnitus.  The 
Veteran has stated that his post-service noise exposure 
included the use of ear protection, while his military noise 
exposure on the flight line did not.  Moreover, the Veteran 
has stated that he has heard ringing in his ears when exposed 
to loud noises in service and has always heard the same 
ringing ever since separation.  He has also stated that he 
has had a hard time hearing people since his time in service, 
needing to pay close attention to hear clearly what anyone is 
saying to him.  Again, the Board finds the Veteran's 
testimony at the March 2009 videoconference hearing to be 
credible evidence in support of the claim.
Based on such statements, the examiner's conclusion that the 
current hearing loss and tinnitus problems are the result of 
post-service noise exposure does not explain the continuous 
symptomatology dating back to service, somewhat diminishing 
it's probative weight.


Overall, the evidence of record is found to be at least in 
equipoise as to the question of whether the Veteran's current 
hearing loss and tinnitus are causally related to active 
service.  Accordingly, reasonable doubt as to the origin of 
the Veteran's bilateral hearing loss and tinnitus will be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  Thus, the appeal with regard to the issues of 
service connection for hearing loss and tinnitus is granted.

Duty to notify and to assist

Upon addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in July 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in July 2005 and April 2007 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a [rating decision or 
supplemental statement of the case issued in June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The RO obtained VA treatment records through June 2007, and 
the Veteran submitted private treatment records from Beaumont 
Bone and Joint Institute.  The Veteran was afforded a VA 
audiological evaluation in June 2007.  As the back disability 
claim was not reopened, no examination was required.  The 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

No new and material evidence has been received, therefore the 
claim for service connection for a back disability is not 
reopened and remains denied.

Service connection for hearing loss is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


